TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2015



                                     NO. 03-15-00031-CV


                                        L. G., Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. L.G. filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.